Title: To Benjamin Franklin from Nathaniel Fanning, 27 January 1783
From: Fanning, Nathaniel
To: Franklin, Benjamin


May it please your Excellency
Dunke: Goal 27th: Jany: 1783
That having wrote your Excellency several Petitions in justification of my Conduct, during my last Cruise on Board of the Eclipse, which has made such a Noise in this Part of the World relative to my Crew having Plundered a certain danish Vessel which has been transacted without my Knowledge, or consent, as appears by my Interogation as well as those of my People.— I have thought fit by and with the Advice of some of the first Men in this place not to cease of Petitioning your Excellency, ’till I shall have some redress or at least an Answer as I am well assured that it lays in your Excellency’s Power to procure me my Enlargement.— I presume the reason of your Excellency’s not having deign’d to answer my former Petitions has been on acct: of your Excellency’s having as I am told been often deceiv’d by Englishmen’s imposing on your Excellency for Americans & consequently my being thought by your Excellency to be one of the former; If so, I can prove by many Americans now resident in France, of my having been Born of a very reputable Family in New London in America.— I hope & beg most sincerely that this Petition may have the desired effect.
Thus Prayeth Your Excellency’s Humble Petitioner & most Obdt. Servant
Nathl: Fanning
His Excellency Benjamin Franklin Esqr: Passy.
 
Notation: Fanning Nathaniel Dunkerque 27. Janvr. 1783
